Exhibit FORM 51-102F3 MATERIAL CHANGE REPORT 1. Name and Address of Company Cardiome Pharma Corp. 6190 Agronomy Rd, 6th Floor Vancouver, BC V6T 1Z3 2. Date of Material Change March 25, 2008 3. News Release March 25, 2008 4. Summary of Material Change Astellas Pharma US, Inc. and its co-development partner Cardiome Pharma Corp. announced the first pivotal Phase III study evaluating the investigational agent KYNAPID™ (vernakalant hydrochloride) Injection was published today in Circulation, the official journal of the American Heart Association. 5. Full Description of Material Change See attached press release 6. Reliance on Subsection 7.1(2) or (3) of National Instrument 51-102 Not Applicable. 7. Omitted Information Not Applicable. 8. Executive Officer Name: Curtis Sikorsky Title: Chief Financial Officer Phone No.: 604-677-6905 9.Date of Report March 25, 2008 Per: “Curtis Sikorksy” Curtis Sikorksy, Chief Financial Officer
